DETAILED ACTION
Claims 15 - 29 of U.S. Application No. 16652459 filed on 03/31/2020 are presented for examination. Claims 1 – 14 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 – 22, 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMullen et al. (US 5514924; Hereinafter, “McMullen”).
Regarding claim 15: McMullen discloses a magnetic levitation bearing (10’) for supporting a rotor (rotating shaft 14’) by interacting with a thrust disc (16’; fig. 4-5) on the rotor (shaft 14’), comprising: 
a radial stator core (arcuate ring 30, and 28’’) having an annular structure (fig. 3-4), disposed on a radial outer side of a thrust disc (16’) and corresponding to the thrust disc (16’; fig. 4-5) in an axial direction of the rotor (14’), the radial stator core (30’, and 2’8) and the thrust disc (16’) being separated by a first radial gap (18’); and a radial control coil (24’), disposed on the radial stator core (38’, and 30’) and being capable of generating a radial electromagnetic force (flux 44; fig. 3, and column 8, last paragraph) to the thrust disc (16’) in a radial direction of the rotor (14’).

    PNG
    media_image1.png
    860
    577
    media_image1.png
    Greyscale

Regarding claim 16/15: McMullen discloses the limitations of claim 15 and further discloses that more than two through grooves (four through grooves are shown; the slots in which coils 24 are disposed in fig. 3), formed on the radial stator core (on ring 30’ and poles 28’) and located in a position between a radial inner side and a radial outer side of the radial stator core (fig. 3), the through grooves (in which 24 are disposed) passing through the radial stator core in the axial direction (fig. 4 showing coils 24 extending from the two axial sides of the ring 30’), every two adjacent through grooves forming a through groove pair (two pairs are shown in fig. 3), and a magnetic pole (30) to be wound by the radial control coil (24) being formed between the two through grooves (where 24 Is disposed) in one of the through groove pairs (fig. 3).
Regarding claim 17/16/15: McMullen discloses the limitations of claim 16 and further discloses that the two adjacent through grooves in one of the through groove pairs (annotated fig. 3 below) are arranged in a circumferential direction of the radial stator core (30’) such that a length direction (the radial length of the tooth/pole 30’) of the magnetic pole extends toward a radial direction of the radial stator core (fig. 3); and the radial control coil (24) is wound around the magnetic pole such that a surrounding axis (interpreted as the winding axis of the coil 24) of the radial control coil (24) is in the radial direction of the radial stator core (since the tooth 30’ is in the radial direction).

    PNG
    media_image2.png
    500
    943
    media_image2.png
    Greyscale

Regarding claim 18/16/15: McMullen discloses the limitations of claim 16 and further discloses that a plurality of (4 are shown in fig. 3) the magnetic poles (30) are disposed and evenly distributed in the circumferential direction of the radial stator core (see fig. 3), and each magnetic pole (30) is wound by one radial control coil (24).
Regarding claim 19/18/16/15: McMullen discloses the limitations of claim 18 and further discloses that four magnetic poles (30) are disposed, and every two adjacent magnetic poles (30) are separated by a circumferential angle of 90° (interpreted as “the center of each pole is separated from each other by 90°”) in the circumferential direction of the radial stator core (30, 28).
Regarding claim 20/15: McMullen discloses the limitations of claim 15 and further discloses that a permanent magnet (22’), disposed on the radial outer side of the radial stator core (30’) and corresponding to a position of the radial stator core (fig. 4-5) in the axial direction, and a second stator core (28’), being capable of extending from a radial outer side of the permanent magnet (22’) to a position close to the thrust disc (16’) such that a permanent magnet force in the axial direction (shown as flux lines 40’) of the rotor and/or in the radial direction of the rotor is generated to the thrust disc (fig. 5).
Regarding claim 21/20/15: McMullen discloses the limitations of claim 20 and further discloses the second stator core (28’) comprises a front stator core (the annotated fig. 5 below): 
the front stator core comprises a first axial extending portion, a first radial extending portion, and a second axial extending portion; 
one end of the first axial extending portion is located on the radial outer side of the permanent magnet (22), and the other end of the first axial extending portion extends in the axial direction of the rotor (14’); one end of the first radial extending portion is connected to the other end of the first axial extending portion, and the other end of the first radial extending portion extends in the radial direction of the rotor (14’); and one end of the second axial extending portion is connected to the other end of the first radial extending portion, the other end of the second axial extending portion extends toward a position (adjacent to thrust disc 16’) close to the thrust disc (16’) in the axial direction of the rotor (14’), and the other end of the second axial extending portion 

    PNG
    media_image3.png
    606
    1240
    media_image3.png
    Greyscale

Regarding claim 22/20/15: McMullen discloses the limitations of claim 20 and further discloses that the second stator core comprises a rear stator core (annotated fig. 5 above): the rear stator core comprises a third axial extending portion, a second radial extending portion, and a fourth axial extending portion; one end of the third axial extending portion is located on the radial outer side of the permanent magnet (22), and the other end of the third axial extending portion extends in the axial direction of the rotor (14’); one end of the second radial extending portion is connected to the other end of the third axial extending portion, and the other end of the second radial extending portion extends in the radial direction of the rotor; and one end of the fourth axial extending portion is connected to the other end of the second radial extending portion, the other end of the fourth axial extending portion extends to a position close to the thrust disc (16’) in the axial direction of the rotor (14’), and the other end of the fourth 
Regarding claim 24/22/20/15: McMullen discloses the limitations of claim 22 and further discloses that when the magnetic levitation bearing (10’) comprises both the front stator core and the rear stator core (see annotated fig. 5 above), the front stator core is connected to the rear stator core at a position (see “connection position” in the annotated fig. 5 above) on the radial outer side of the permanent magnet (22) such that magnetic field (42’, 40’, 44’) can be continuously conducted at the connection position (fig. 5).
Regarding claim 25/24/22/20/15: McMullen discloses the limitations of claim 24 and further discloses that the connection position is located on the radial outer side of the permanent magnet (22), and is opposite to (interpreted as “adjacent to!?”) an axial end face (the axial ends of magnet 22) of the permanent magnet (22) in the axial direction of the rotor (14’).
Regarding claim 26/15: McMullen discloses the limitations of claim 15 and further discloses a magnetic levitation rotor support (magnet 10’) assembly, comprising: a rotor (14’) and the magnetic levitation bearing (10’), wherein the magnetic levitation bearing (10’) can support the rotor (since bearings by definition are to support the rotor).
Regarding claim 27/26/15: McMullen discloses the limitations of claim 26 and further discloses the rotor comprises a smooth shaft (14’; as seen in the figures, shaft 14’ has no protrusions, dentations, knurls, or any structures other than a smooth surface and the disc 16’) and a thrust disc (16’) fixedly connected to a radial outer side of the smooth shaft (fig. 5), and an axial and/or radial magnetic force (by magnet 22, and coils 
Regarding claim 28/26/15: McMullen discloses the limitations of claim 26 and further discloses a compressor (intended use) having the magnetic levitation rotor support assembly (the bearing 10’).
Regarding claim 29/27/26/15: McMullen discloses the limitations of claim 27 and further discloses a compressor (intended use) having the magnetic levitation rotor support assembly (the bearing 10’).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 15) and any intervening claims (claim 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832